140-/5*
  CCA #      13-13-00014-CR                       OFFENSE:     Aggravated Sexual Assault

 STYLE:      JUAN GARCIA v. THE STATE OF TEXAS    COUNTY:      Matagorda

 TRIAL COURT:             130th District Court     MOTION FOR REHEARING IS: denied
 TRIAL COURT #:           12-112                      DATE:01/09/15
 TRIAL COURT JUDGE:       Hon. Craig Estlinbaum       JUDGE: Gregory T. Perkes
 DISPOSITION: Affirmed

 DATE:       01/09/15
 JUSTICE: Gregory T. Perkes        PC      S.
 PUBLISH:                               DNP:


 CLK RECORD:                                          SUPP CLK RECORD.
 RPT RECORD:        5 volumes                         SUPP RPT RECORD.
 STATE BR:        1                                   SUPP BR

 APPBR:1                                               PROSE BR




                                IN THE COURT OF CRIMINAL APPEALS


                                                     CCA#             \HO-\S
          APPSLLAA/T^ Petition                         Disposition:

 FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

 DATE:        Q3ll?l*QJJ'                              SIGNED:                      PC:

 JUDGE:             Ki^ Lu>U6*U                        PUBLISH:                    DNP:




flflcU,AlJr MOTION FOR REHEARING IN                    MOTION FOR STA Y OF MAN DATE IS:

 CCA IS: CT*>ni*</ ON /Qpr-jJ 22j 2<^/^                                       ON

 JUDGE:      J^C;                                     JUDGE:
                                                                             FILE COPY
               OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711

                                                  2Z3



                                  r A, ,p
                                              /XJ~
                                            V)f

4/23/2015                                                     COA No. 13-13-00014-CR
GARCIA, JUAN                    feTr.°crisrb.3i2-1?12/                         PD-0140-15


Pursuant to Rule 69.4(a) T.R.AP^tfoe>eejoidjis4etumed to the court of appeals.
                                        ^2a223^                           Abel Acosta, Clerk
                             13TH COURT OF APPEALS CLERK
                             DORIAN RAMIREZ
                             901 LEOPARD
                             CORPUS CHRISTI, TX 78401
                             * DELIVERED VIA E-MAIL *